Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       CLAIMS UNDER EXAMINATION
Claims 45-46 and 48-52 have been examined on their merits. Claims 53-55 and 57-60 were previously withdrawn. The rejection was previously made final in the Office Action issued on 08 February 2021. The Applicant has amended the withdrawn claims to recite administering a fecal composition comprising at least one of B. fragilis, B theataiotamicron and Burkholderia cepacia. Examiner notes the examined Invention administers a species selected from B. fragilis, B theataiotamicron and Burkholderia cepacia, while the withdrawn Invention is directed to administering a fecal composition which may comprise all of the recited strains. Claims 53-55 and 57-60 remain withdrawn.

PRIORITY
The Applicant claims priority to EP14190167.8, filed on 23 October 2014. The foreign document does not provide support for Bacteroides salyersiae, Bacteroides acidifaciens, Bacteroides intestinalis, Bacteroides vulgatus or Burkholderia cenocepacia (as recited in claim 47). The Applicant claims priority to EP15162097.8, filed on 31 March 2015. The foreign document does not provide support for Bacteroides salyersiae, Bacteroides acidifaciens or Bacteroides intestinalis (as recited in claim 47).

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 45-46 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Mazamanian et al. (Probiotic Prevention And Treatment Of Colon Cancer. US 2014/0335131 13 November 2014 with benefit of Provisional application 61/822126, filed on 10 May 2013) in view of Korman et al. (Human CTLA-4 Antibodies And Their Uses. Patent 8017114 2011) and Ott et al. (Immune Checkpoint Blockade in Cancer: Inhibiting CTLA-4 and PD-1/PD-L1 With Monoclonal Antibodies. 21 February 2014. Contemporary Oncology Volume 6, Issue 1, pages 1-10) as evidenced by Hecht et al. (Bacteroides species. Infectious Disease and Microbial Agents, pages 1-11, 2014).

Manzamanian et al. teach a method for preventing, delaying the onset of or reducing the progression of colorectal tumorigenesis in a subject identified as at risk of colorectal tumorigenesis, comprising adjusting the composition of gut microbiota in the subject via administering to the subject a composition comprising Bacteroides bacteria ([0010]). The subject can be at various stages of colorectal cancer ([0093]). Therefore the art treats cancer in a subject.

In some embodiments, the Bacteroides is one or more of B. fragilis, B. thetaiotaomicron, B. vulgatus, or a mixture thereof ([0011]). Examiner notes each of the claimed species reads on the species recited in claim 45. The composition comprising bacteria, for example, a composition comprising Bacteroides bacteria, can be administered alone or in combination with one or more additional probiotic, neutraceutical or therapeutic 

While the art suggests administering a therapeutic agent in combination with Bacteroides bacteria, the art is silent regarding the use of a therapeutic agent that blocks an immune checkpoint.

Korman teaches a therapeutically effective antibody that binds to CTLA-4 (column 4, lines 20-25). CTLA-4 is a T cell surface molecule (column 3, line 21). Korman teaches the antibody binds to CTLA-4 on the cell surface of T cells (column 4, lines 30-25). 
Korman teaches it can be administered in combination with anti-cancer therapy (column 9, lines 33-36). Korman teaches “When antibodies to CTLA-4 are administered together with another agent, the two can be administered in either order or simultaneously. The methods can be used to treat any kind of cancer including melanoma, colon cancer, prostate cancer, and renal cancer” (column 39, lines 45-50).

Ott discloses “A novel therapeutic strategy that tackles a critical immune modulating
mechanism has recently risen to the forefront of cancer immunotherapy: the blockade of the inhibitory receptors cytotoxic T-lymphocyte—associated antigen 4 (anti-CTLA-4) and programmed death-1 (PD-1) and its ligand, PD-L1, an approach termed immune-checkpoint blockade. This treatment is designed to improve activation and effector function of tumor-specific T cells (see first paragraph of page 1). Ott et al. identify CTLA-4 as an immune check point (see bottom of page 1).

As set forth above, Manzamanian et al. teach treating colon cancer by administering a composition comprising B. fragilis, B. thetaiotaomicron and/or B. vulgatus. The art suggests administration with a cancer therapeutic. It would have been obvious to combine the teachings of the prior art by also administering a CTLA-4 antibody. One would have been motivated to do so since Korman teaches a CTLA-4 antibody can be used to treat colon cancer. Ott teaches CTLA-4 is an immune checkpoint, and that blocking this receptor is at the forefront of cancer immunotherapy. The skilled artisan would use a cancer therapeutic that is at the forefront of cancer treatment (Ott) and that is known to treat colon cancer (Korman) with the probiotic treatment taught by Manzamanian. The MPEP teaches it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. One would have had a reasonable expectation of success since Manzamanian teaches cancer therapeutics can be administered with the disclosed bacteria. One would have expected similar results since Manzamanian and Korman treat the same disorder. Because the claimed method is rendered obvious by the prior art, the composition taught by Manzamanian would be expected to potentiate the therapeutic taught by Korman. 
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

claim 45).

As set forth above, Manzamanian teaches the composition can comprise a mixture of Bacteroides fragilis, Bacteroides thetaiotaomicron and Bacteroides vulgatus (supra). Therefore claim 46 is included in this rejection (claim 46).

Manzamanian discloses the bacteria can be administered orally ([0011]). Therefore claim 48 is included in this rejection (claim 48).

The antibody taught by Korman is monoclonal (column 7, line 20). Therefore claim 49 is included in this rejection (claim 49).

Manzamanian teaches the following ([0093]):
Subjects at various stages of colorectal cancer may be treated with the presently disclosed methods. For example, a subject may be treated with the presently disclosed methods
at the precancer or tumor budding stage, at the dysplasia stage, before or after the tumor invades submucosa, before or after the tumor invades muscularis propria, before or after the
tumor invades subserosa or beyond, before or after the tumor invades adjacent organs, before or after the tumor perforates the visceral peritoneum, before or after metastasis, before or
after surgery, radiation therapy or chemotherapy, before or after remission, etc.

Therefore Manzamanian discloses treatment with the bacterial composition at any time, and teaches administration before or after therapy. It is of note the art teaches the disclosed probiotic composition can be administered with a therapeutic agent “in any order” ([0063]).



It would have been obvious to administer the probiotic composition before treatment with the drug blocking an immune checkpoint. One would have been motivated to do so since Manzamanian teaches the disclosed composition before or after therapy for cancer. One would have had a reasonable expectation of success since the art teaches the composition can be administered at various stages of cancer treatment and in any order. Therefore claim 50 is rendered obvious (claim 50).

Manzamanian teaches the subject can have dysbiosis ([0015]). The art teaches decreased colonization of Bacteroides can lead to dysbiosis contributing to colorectal cancer ([0054]). As evidenced by Hecht et al., Bacteroides are gram negative (see first paragraph if page 1). Therefore claim 51 is included in this rejection (claim 51).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 08 June 2018 are acknowledged. The arguments state amended claims 45 and 53 (withdrawn) now recite methods comprising administering a bacterial composition (claim 45) which (i) comprises Bacteroides fragilis, Bacteroides thetaiotaomicron and/or Burkholderia cepacia, and (ii) increases the individual’s response to the drug blocking an immune checkpoint. 

The Applicant states the inventors demonstrated for the first time that the antitumor effects of drugs blocking an immune checkpoint depend on the patient's gut microbiota. It is alleged this characteristic was not previously known. As explained at least in the paragraph bridging pages 46 and 47, and illustrated in Figure 4C, the inventors demonstrated that each of Bacteroides fragilis, Bacteroides thetaiotaomicron and Burkholderia cepacia restored responsiveness to CTLA4 blockade in mice that had received broad spectrum antibiotics (and which thus became unresponsive to anti- CTLA4 treatment). The Applicant references a journal article published by the inventors (Vétizou et al., Science 2015 (“Vétizou”)) based on the results provided in the present application. The Applicant asserts that the prestigious journal Science would not have published this article if the fact that CTLA4 blockade is influenced by the microbiota, as demonstrated by the experimental data, was obvious. The Applicant states the claimed invention is thus based on the demonstration, by the inventors, that a treatment with a drug blocking an immune checkpoint is far more efficient if the treated individual has a certain microbiota profile. The claimed invention provides specific treatments (with bacterial compositions and fecal microbiota compositions comprising specific unique bacteria) which will improve the patient’s responsiveness to a treatment by an immune checkpoint blocker. None of the cited art suggests this possibility or provides a reasonable expectation of achieving it. Applicant respectfully submits that Mazamanian does not teach or suggest such an effect of the bacterial compositions it discloses.  The Applicant argues Mazamanian teaches that the protection from colitis-induced colon cancer by B. fragilis colonization is through the TLR2 signalling pathway 

EXAMINER’S RESPONSE
The arguments are not persuasive. Claim 45 has been amended to recite administering a probiotic composition comprising a species selected from the group consisting of Bacteroides fragilis, Bacteroides thetaiotaomicron and Burkholderia cepacia. As set forth above, Manzamanian teaches administration of Bacteroides, and teaches “in some embodiments, the composition comprises Bacteroides fragilis, Bacteroides thetaiotaomicron ([0062] [0011]). The composition comprising bacteria, for example, a composition comprising Bacteroides bacteria, can be administered alone or in combination with one or more additional probiotic, neutraceutical or therapeutic agents ([0063]). Therefore the art suggests administering a composition comprising Bacteroides bacteria with a therapeutic agent. The reference suggests treating colon cancer. The deficiency of the primary reference is that it is silent regarding the use of a therapeutic agent that blocks an immune checkpoint. Korman teaches a therapeutically effective antibody that binds to CTLA-4. CTLA-4 is a T cell surface molecule (column 3, line 21). Korman teaches the antibody binds to CTLA-4 on the cell surface of T cells. Korman teaches it can be administered in combination with anti-cancer therapy. The 

It would have been obvious to combine the teachings of the prior art for the reasons set forth above. Manzamanian and Korman teach compositions that treat the same type of cancer.  In re Kerkoven (205 USPQ 1069) states it is obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  One would have had a reasonable expectation of success since both reference teach the compositions can be combined with other therapeutics that treat cancer. Examiner acknowledges the journal publication cited by the Applicant. Examiner notes the reference is directed to administration of B. fragilis in melanoma patients treated with a CTLA-4 antibody. Claim 45 encompasses any type of cancer treated with any composition that blocks any immune checkpoint. Claim 45 does not require administration of B. fragilis. Examiner also acknowledges the journal publication referenced by the Applicant. The Applicant argues a prestigious journal would not have published the Inventors findings if they were obvious. Examiner will not comment on the ability of a journal publication to determine patentability. The Applicant argues Mazamanian teaches that the protection from colitis-induced colon cancer by B. fragilis colonization is through the TLR2 signalling pathway (Example). Applicant notes that neither Korman nor Ott discloses or suggests that TLR2 could be implicated in the anticancer effects of immune checkpoint blockers. In response, Examiner points out Example 3 is specific to cancer caused by colitis. While the art teaches protection for “colitis-induced” colorectal cancer is through the TLR2 receptor, the rejection is based .

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Manzamanian in view of Korman and Ott as applied to claim 45 above, and further in view of Katz et al. (Four Reasons to Consider Probiotics with Radiation Therapy, Radiation Nation. 10 April 2014. Pages 1-2).

Claim 45 is rendered obvious on the grounds set forth above. The teachings of Manzamanian, Korman and Ott are reiterated.

Manzamanian discloses methods of treating colorectal cancer. As set forth above, Manzamanian teaches the disclosed probiotic composition can be used before or after radiation therapy (hence, radiotherapy). 

The art is silent regarding its use in a subject undergoing radiotherapy.

Katz et al. disclose radiation enteritis is a common side effect for cancers of the anal canal, bladder, cervix, pancreas, prostate, rectum, vulva and uterus. It can contribute to discomfort, annoying trips to the bathroom, accidents, dehydration and generally feeling lousy (page 1, second paragraph). Katz teaches “pelvic radiation can cause significant diarrhea, cramping and other side effects due to injury to the gastrointestinal mucosa, or lining of the gut. These symptoms are not only a bother but can lead to treatment delays, hospitalization or additional medical treatment. Taking probiotics, certain “healthy” bacteria that live inside of us already, may help make radiation easier and 

As set forth above, Manzamanian discloses a probiotic to treat colorectal cancer in a subject. Examiner notes colorectal cancer is any cancer of the colon or rectum. It would have been obvious to administer a therapy comprising probiotics during radiation therapy. One would have been motivated to do so since Katz teaches radiation therapy is used to treat rectal cancers and teaches probiotics can be used during therapy. One would do so to lessen side effects and avoid secondary complications as taught by Katz. One would have had a reasonable expectation of success since Manzamanian teaches the probiotic can be administered at any stage of treatment. One would have expected similar results since both references are directed to treating colorectal cancer. Therefore claim 52 is rendered obvious (claim 52).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653